DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action relating to serial application number 16/986,050 filed 08/05/2010. Claims 1-24 are currently pending.
Drawings
The examiner has accepted the drawing filed with this application as formal drawing. 
Specification
The disclosure is objected to because of the following informalities: in page 9, paragraph [0040], line 7, “210” should be --240-- subsequent to “bore”.  Note “210” is the housing. 
In page 15, line 1, or (paragraph [0041] line 9) “486” should --484—subsequent to “distal section”.
In page 15 paragraph [0058] line 4, “586” should --584-- subsequent to “distal section”. 
In page 16, paragraph [0061], line 1) “666” should --686-- subsequent to “central section”.
In page 16, (paragraph [0063], lines 4 and 5, “786” respectively should –784-- subsequent to “distal section”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 15 and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.   	In claim 1, the intended scope of the claim is unclear because the claim recites a sensor bore formed in the bearing housing” and the claimed also recites “the bore located between the bearing housing and a mounting face”. Therefore, it is unclear as to the location of the bore hole so as to be between the housing and a mounting face of the same housing. Is the mounting face integral with the bearing?
In claims 10, 15 the intended scope of the second strain gauge is unclear and confusing as it not clear as to the function of the second strain gauge. It should be noted that the first strain gauge is configured to provide an output of a compressive load acting on the sensor pin but the second strain gauge is unresponsive to the compressive load. Therefore, it is not clear as to what the second strain gauge is responsive to.
Claim 21, recites the limitation "the sensor bore" in in line 20.  There is insufficient antecedent basis for this limitation in the claim. 
Allowable Subject Matter
Claims 11-14 and 16-20 are allowed.
Claims 1-10 and 21-24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Citation
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the prior art cited in attached PTO Form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS CHARLES whose telephone number is (571)272-7101.  The examiner can normally be reached on Mon-Thurs 5:30am to between 4:00pm and 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

MARCUS CHARLES
/MARCUS CHARLES/Primary Examiner, Art Unit 3656